DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that two documents accompanying the filing of the IDS dated February 5, 2021 were cited though not submitted in the IDS dated January 22, 2021. The February 5, 2021 submission is therefore sufficient to correct deficiencies in the January 22, 2021 submission.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claim 6 and claim 15, the term “substantially single phase spinel coating” in the last limitations of claim 6 and of claim 15 is a relative term which renders the claim indefinite. The term “substantially single phase spinel coating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent a coating may include other phases than a spinel phase, such as single metal oxide phases, and still be considered “substantially” single-phase in view of the present disclosure. The specification as filed does support a single phase spinel coating; therefore, the rejection under 35 USC 112(b) may be overcome by deleting the word “substantially” from claim 6 and from claim 15.
Claims 16-19 are rejected under 35 USC 112(b) because they depend on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48). Yu was available online and thereby accessible to the public on June 12, 2018. See MPEP 2128(I-II).
Regarding claim 1, Yu discloses a method of forming a spinel coating on a substrate (abstract, Section 2.1 last paragraph page 41, conclusion page 47). Yu discloses coating at least a portion of the substrate with a precursor (screen printing precursor powder onto crofer coupons section 2.1 page 41, “A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste” section 2.1 page 41, “the contact paste was applied between the Crofer coupon and the LSM cathode to form the Crofer/contact/LSM cell” section 2.2 page 41, suitable for screen printing section 3.1 final paragraph page 44). Yu discloses that the precursor includes an alloy powder (Invar 36, Kovar, Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47). Yu discloses sintering the precursor at a temperature of less than 1000 degrees Celsius to form the spinel coating (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air at different sintering temperatures (i.e., 800, 850, 900, and 950 °C)” section 2.1 page 41, “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43).
Regarding claims 2 and 3, Yu discloses alloy powder Invar 36 and Kovar which are both iron-nickel alloys comprising at least two metals (Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47).
Regarding claim 4, Yu discloses sintering at 800, 850, 900, and 950 °C (section 2.1 last paraph page 41, the entirety of section 3.1 pages 42-43) which spans the claimed temperature range.
Regarding claim 5, Yu discloses precursor powder, embodiments of which include alloy powder suspended, in an ink vehicle (“A 7 wt% carbon pore former and an ink vehicle were added to the powders” section 2.1 page 41).
Regarding claim 6, Yu discloses after sintering the precursor for a period of 2 hours, the spinel coating formed is a substantially single phase spinel coating (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air” section 2.1 page 41; “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43, Fig. 2. Caption: “XRD patterns of the Invar 36 precursor layer after sintering at different temperatures for 2 h”).
Regarding claim 9, Yu discloses that one of the substrates to which the precursor is applied is a cathode of a solid oxide fuel cell (Introduction, “A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste” section 2.1 page 41 “the contact paste was applied between the Crofer coupon and the LSM cathode to form the Crofer/contact/LSM cell” section 2.2 page 41, Figure 1).
Regarding claim 12, Yu discloses the precursor includes a pore forming material (carbon pore-former) having a weight concentration relative to an overall weight of the precursor of 7% (section 2.1  page 41). Yu discloses that the spinel coating formed from sintering is a porous spinel coating (“for the metallic precursor-derived contact  layers, a reasonably porous, uniform, and crack-free contact microstructure was observed for the tested cells” section 3.3 page 46, “the amount of pore former added to the different contact pastes was the same; as a result, the porosity level in the contact layers with different metallic precursors was similar” section 3.3 last paragraph page 47).
Regarding claim 13, Yu discloses that the pore forming material is carbon (section 2.1  page 41). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48) as applied to claim 1 above.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48).
Regarding claim 7, Yu does not disclose maximum particle size of the alloy powders, but Yu does disclose average particle size of Invar 36 precursor alloy powder is 3.5 micrometers (Table 2). Considering 3.5 micrometers is lower than 5 micrometers, the Invar 36 alloy powder disclosed by Yu would be expected to have a maximum particle size lower than 5 micrometers. “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference” MPEP 2112(II).
In the event that the Invar 36 alloy powder disclosed by Yu does not anticipate the claimed maximum powder size, in disclosing Invar 36 powder having an average particle size of 3.5 micrometers (Table 2), Yu discloses that alloy powder having a particle size of 3.5 micrometers is effective as a precursor alloy powder for forming a spinel coating on a substrate, and given the disclosed effectiveness of alloy powders of a size of 3.5 micrometers in forming a spinel coating, it would have been obvious for one of ordinary skill in the art to target a particle size near 3.5 micrometers which would yield the predictable result disclosed by Yu in Section 3.1 of forming a spinel coating on a substrate (pages 42-43). See MPEP 2143(I)(A-B). Further, as an average particle size indicates a predominance by some metric of particles have a size at or near 3.5 micrometers, and Yu discloses that the Invar 36 alloy precursor can yield a result of a single-phase spinel (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air” section 2.1 page 41; “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43), proportions and results are sufficiently close that one skilled in the art would have expected the precursor alloy powder disclosed by Yu (section 2.1 Tables 1-2) to have the same properties as the claimed precursor alloy powder; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I) second paragraph.
Regarding claim 15, Yu discloses a method of forming a spinel coating on a substrate (abstract, Section 2.1 last paragraph page 41, conclusion page 47). Yu discloses coating at least a portion of the substrate with a precursor (screen printing precursor powder onto crofer coupons section 2.1 page 41, “A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste” section 2.1 page 41 “the contact paste was applied between the Crofer coupon and the LSM cathode to form the Crofer/contact/LSM cell” section 2.2 page 41, suitable for screen printing section 3.1 final paragraph page 44). Yu discloses the precursor includes a powdered metal alloy (Invar 36, Kovar, Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47). Yu discloses sintering the precursor at a temperature of less than 1000 degrees Celsius to form the spinel coating (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air at different sintering temperatures (i.e., 800, 850, 900, and 950 °C)” section 2.1 page 41, “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43, Yu discloses that after sintering the precursor for a period of 2 hours, the spinel coating formed is a substantially single phase spinel coating (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air” section 2.1 page 41; “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43, Fig. 2. Caption: “XRD patterns of the Invar 36 precursor layer after sintering at different temperatures for 2 h”).
Yu does not disclose maximum particle size of the powdered metal alloys, but Yu does disclose average particle size of powdered Invar 36 precursor alloy is 3.5 micrometers (Table 2). Considering 3.5 micrometers is lower than 5 micrometers, the powdered Invar 36 alloy disclosed by Yu would be expected to have a maximum particle size lower than 5 micrometers. “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference” MPEP 2112(II).
In the event that the powdered Invar 36 alloy disclosed by Yu does not anticipate the claimed maximum powdered alloy size, in disclosing powdered Invar 36 having an average particle size of 3.5 micrometers (Table 2), Yu discloses that powdered metal alloy having a particle size of 3.5 micrometers is effective as a precursor alloy powder for forming a spinel coating on a substrate, and given the disclosed effectiveness of alloy powders of a size of 3.5 micrometers in forming a spinel coating, it would have been obvious for one of ordinary skill in the art to target a particle size near 3.5 micrometers which would yield the predictable result disclosed by Yu in Section 3.1 of forming a spinel coating on a substrate (pages 42-43). See MPEP 2143(I)(A-B). Further, as an average particle size by definition of the word “average” indicates a predominance by some metric of particles have a size at or near 3.5 micrometers, and Yu discloses that the Invar 36 alloy precursor can yield a result of a single-phase spinel (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air” section 2.1 page 41; “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43), proportions and results are sufficiently close that one skilled in the art would have expected the precursor alloy powder disclosed by Yu (section 2.1 Tables 1-2) to have the same properties as the claimed precursor alloy powder; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I) second paragraph.
Regarding claim 16, Yu discloses the powdered metal alloy is made from an alloy of nickel and iron (Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47).
Regarding claim 17, Yu discloses the sintering step is performed in an oxidizing environment such that the spinel coating formed is a nickel ferrite spinel coating (“metallic precursors for the NiFe2O4-based spinel contact layer formation” section 2.1 page 41, “the Invar 36 contact layer was fully oxidized after sintering at 800–950 °C” section 3.1 page 43; Note, NiFe2O4 is nickel ferrite).
Regarding claim 18, Yu discloses experiments in which the precursor includes only one alloy powder (Invar-36) suspended in an ink vehicle (“A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste suitable for screen printing” and “The Invar 36 precursor layers screen-printed onto the Crofer coupons” section 2.1 page 41).
Regarding claim 19, Yu discloses the precursor is coated onto the substrate by screen printing the precursor onto the substrate (“A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste suitable for screen printing” and “The Invar 36 precursor layers screen-printed onto the Crofer coupons” section 2.1 page 41).

Claim Rejections - 35 USC § 103
Claim(s) 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48) as applied to claim 1 above, and further in view of Steele (US20080081007).
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48) in view of Steele (US 20080081007).
Regarding claims 7-8 and 14, Yu discloses average particle sizes of 3.5 micrometers for Invar 36 and 5.2 micrometers for Kovar (Table 2), but Yu is silent on the maximum particle sizes of the alloy powder. 
Steele teaches a method of forming a porous inorganic coating on a substrate [0004]. The process taught by Steele comprises steps of forming a suspension of sinterable particles in a carrier fluid; applying a first coating of the suspension to the substrate; and sintering the sinterable particles to the substrate [0013]. Steele teaches applying sinterable particles selected from powders of: metal, metal alloys metal oxides, or ceramics [0027]. Steele teaches that any method of applying a uniform coating is appropriate [0031]. Steele teaches that the sinterable particles are nanosize and that maintaining the maximum diameter sufficiently small allows the powder to remain in solution in the carrier fluid in the presence of agitation without requiring an addition of a binder or viscosity enhancer [0027]. Steele teaches a maximum diameter of from 10 nanometers to 10 micrometers (microns) [0027]. 
Both Yu and Steele teach forming a coating by sintering powdered particles on a substrate. Yu applies the particles by distributing the particles in a carrier medium before sintering (“A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste suitable for screen printing” section 2.1 page 41; “the contact paste was applied between the Crofer coupon and the LSM cathode” section 2.2 page 41). Yu discloses that the formed coating is porous (“for the metallic precursor-derived contact  layers, a reasonably porous, uniform, and crack-free contact microstructure was observed for the tested cells” section 3.3 page 46, “the amount of pore former added to the different contact pastes was the same; as a result, the porosity level in the contact layers with different metallic precursors was similar” section 3.3 last paragraph page 47). Yu does not indicate a preference for a particular powder particle size. 
Yu differs from claim 7 in that Yu is silent on the maximum particle diameter; Yu differs from claim 8 in that the average particle sizes of the two alloys powders in Yu’s experiments contain powder sizes of grater than 1 micrometer. Yu differs from claim 14 in that Yu does not disclose the alloy powder includes nano-sized particles. Considering Steele teaches that maximum particle size is a variable which affect  the results of distributing particles in a carrier fluid in a process for sintering a coating [0027], it would have been obvious for one of ordinary skill in the art to optimize maximum particle size from within the 10 nanometer to 10 micrometer range taught by Steele [0027] in the process of forming a sintering coating by applying particles in a carrier medium disclosed by Yu (Abstract, Sections 2.1-2.2 page 41, Conclusion page 47), and the maximum diameters recited in present claims 7 and 8 are the results of such routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05(II)). Considering Steele teaches that the results of distributing particles in a carrier fluid are typically achieved by addition of nanoparticles [0027], it would have been obvious for one of ordinary skill in the art to achieve the optimal particle size by supplying precursor alloy particles comprising nanoparticles, thereby meeting the additional limitations recited in claim 14.
Regarding claim 15, Yu discloses a method of forming a spinel coating on a substrate (abstract, Section 2.1 last paragraph page 41, conclusion page 47). Yu discloses coating at least a portion of the substrate with a precursor (screen printing precursor powder onto crofer coupons section 2.1 page 41, “A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste” section 2.1 page 41 “the contact paste was applied between the Crofer coupon and the LSM cathode to form the Crofer/contact/LSM cell” section 2.2 page 41, suitable for screen printing section 3.1 final paragraph page 44). Yu discloses the precursor includes a powdered metal alloy (Invar 36, Kovar, Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47). Yu discloses sintering the precursor at a temperature of less than 1000 degrees Celsius for a period of 2 hours to form a substantially single phase spinel coating (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air at different sintering temperatures (i.e., 800, 850, 900, and 950 °C)” section 2.1 page 41, “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43). 
Yu discloses average particle sizes of 3.5 micrometers for Invar 36 and 5.2 micrometers for Kovar (Table 2), but Yu is silent on the maximum particle sizes of the alloy powder. 
Steele teaches a method of forming a porous inorganic coating on a substrate [0004]. The process taught by Steele comprises steps of forming a suspension of sinterable particles in a carrier fluid; applying a first coating of the suspension to the substrate; and sintering the sinterable particles to the substrate [0013]. Steele teaches applying sinterable particles selected from powders of: metal, metal alloys metal oxides, or ceramics [0027]. Steele teaches that any method of applying a uniform coating is appropriate [0031]. Steele teaches that the sinterable particles are nanosize and that maintaining the maximum diameter sufficiently small allows the powder to remain in solution in the carrier fluid in the presence of agitation without requiring an addition of a binder or viscosity enhancer [0027]. Steele teaches a maximum diameter of from 10 nanometers to 10 micrometers (microns) [0027]. 
Both Yu and Steele teach forming a coating by sintering powdered particles on a substrate. Yu applies the particles by distributing the particles in a carrier medium before sintering (“A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste suitable for screen printing” section 2.1 page 41; “the contact paste was applied between the Crofer coupon and the LSM cathode” section 2.2 page 41). Yu discloses that the formed coating is porous (“for the metallic precursor-derived contact  layers, a reasonably porous, uniform, and crack-free contact microstructure was observed for the tested cells” section 3.3 page 46, “the amount of pore former added to the different contact pastes was the same; as a result, the porosity level in the contact layers with different metallic precursors was similar” section 3.3 last paragraph page 47). Yu does not indicate a preference for a particular powder particle size. 
Yu differs from claim 15 in that Yu is silent on the maximum particle diameter. Considering Steele teaches that maximum particle size is a variable which affect  the results of distributing particles in a carrier fluid in a process for sintering a coating [0027], it would have been obvious for one of ordinary skill in the art to optimize maximum particle size from within the 10 nanometer to 10 micrometer range taught by Steele [0027] in the process of forming a sintering coating by applying particles in a carrier medium disclosed by Yu (Abstract, Sections 2.1-2.2 page 41, Conclusion page 47), and the maximum diameter recited in present claim 15 results of such optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05(II)). 
Regarding claim 16, Yu discloses the powdered metal alloy is made from an alloy of nickel and iron (Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47).Though the sintering disclosed by Yu must occur at some pre3ssure, Yu does not disclose sintering at a predetermined pressure.

Regarding claim 17, Yu discloses the sintering step is performed in an oxidizing environment such that the spinel coating formed is a nickel ferrite spinel coating (“metallic precursors for the NiFe2O4-based spinel contact layer formation” section 2.1 page 41, “the Invar 36 contact layer was fully oxidized after sintering at 800–950 °C” section 3.1 page 43; NiFe2O4 is nickel ferrite).
Regarding claim 18, Yu discloses experiments in which the precursor includes only one alloy powder (Invar-36) suspended in an ink vehicle (“A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste suitable for screen printing” and “The Invar 36 precursor layers screen-printed onto the Crofer coupons” section 2.1 page 41).
Regarding claim 19, Yu discloses the precursor is coated onto the substrate by screen printing the precursor onto the substrate (“A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste suitable for screen printing” and “The Invar 36 precursor layers screen-printed onto the Crofer coupons” section 2.1 page 41).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48) as applied to claim 1 above, and further in view of Liang (CN-104446412-A). References in Liang are to examiner-provided English language translation.
Regarding claims 10 and 11, the Kovar alloy disclosed by Yu starts with an initial alloy powder with an average size of 5.2 micrometers which necessarily has a maximum particle size that is greater than 5 micrometers (Table 2). Yu does not disclose processing the alloy particle to a lower size.
Liang teaches methods of preparing an iron-containing alloy powder to be sintered [0002], [0032], [0066]. Liang teaches that the step of processing comprises water elutriation [0041-42]. Liang teaches processing the alloy powder comprises reducing the diameter to  3-10 micrometers [0066] and further processed to 0.8 µm [0096]. Liang teaches that the alloy processing method creates a high performance sintered product [0068] and that the water elutriation can be optimized to yield a desired crystal structure [0069]. Liang describes the process as convenient [0070].
Both Yu and Liang teach sintering iron-containing alloy powder. Yu discloses a preferred spinel crystal structure (Section 3.1 pages 42-44).
It would have been obvious for one of ordinary skill in the art to further process the iron Kovar alloy powder in the process disclosed by Yu because Liang teaches that processing the alloy powder before sintering yields high performance sintered product and that water elutriation can control the crystal structure [0068-70]. In order to achieve the favorable results taught by Liang, it would have been obvious for one of ordinary skill in the art to process the powder to the powder diameter range which Liang teaches [0066], and the range of 3-10 micrometers taught by Liang overlaps [0066] the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and Generally, differences in parameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. See MPEP 2144.05(I-II). As Liang identifies water elutriation as a causal step in controlling crystal structure [0069-70], it would have been obvious for one of ordinary skill in the art that the powder processing of Yu in view of Liang as applied above3comprise water elutriation, thereby meeting the additional limitations recited in claim 11.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48) in view of Herchen (US 20130129557).
Yu discloses a method of forming a spinel coating on a substrate (abstract, Section 2.1 last paragraph page 41, conclusion page 47). Yu discloses coating at least a portion of the substrate with a precursor (screen printing precursor powder onto crofer coupons section 2.1 page 41, “A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste” section 2.1 page 41 “the contact paste was applied between the Crofer coupon and the LSM cathode to form the Crofer/contact/LSM cell” section 2.2 page 41, suitable for screen printing section 3.1 final paragraph page 44). Yu discloses the precursor includes a powdered metal alloy of nickel and iron (Invar 36, Kovar, Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47). Yu discloses sintering the precursor at a temperature of less than 1000 degrees Celsius to form the spinel coating (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air at different sintering temperatures (i.e., 800, 850, 900, and 950 °C)” section 2.1 page 41, “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43).
In disclosing powdered Invar 36 having an average particle size of 3.5 micrometers (Table 2), Yu discloses that powdered metal alloy having a particle size of 3.5 micrometers is effective as a precursor alloy powder for forming a spinel coating on a substrate, and given the disclosed effectiveness of alloy powders of a size of 3.5 micrometers in forming a spinel coating, it would have been obvious for one of ordinary skill in the art to target a particle size near 3.5 micrometers which would yield the predictable result disclosed by Yu in Section 3.1 of forming a spinel coating on a substrate (pages 42-43). See MPEP 2143(I)(A-B). Further, as an average particle size by definition of the word “average” indicates a predominance by some metric of particles have a size at or near 3.5 micrometers, and Yu discloses that the Invar 36 alloy precursor can yield a result of a single-phase spinel (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air” section 2.1 page 41; “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43), proportions and results are sufficiently close that one skilled in the art would have expected the precursor alloy powder disclosed by Yu (section 2.1 Tables 1-2) to have the same properties as the claimed precursor alloy powder; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I) second paragraph.
Though the sintering disclosed by Yu must occur at some pressure, Yu does not disclose sintering at a predetermined pressure.
Herchen teaches a method of forming a spinel coating on a substrate [0040]. Herchen teaches coating at least a portion of the substrate with a precursor including a precursor powder [0040], the precursor powder which could include alloys [0028]. Herchen teaches sintering the precursor at a temperature of 900-1550 degrees Celsius [0021] and predetermining the pressure in the sintering environment [0037], [0043] to form the spinel coating [0040-41]. Herchen teaches that controlling the pressure controls purity and degree of oxidation in the compacting step [0034].
Both Yu and Herchen teach substantially similar processes for forming a spinel coating on a substrate. Yu sinters in air to deliberately oxidize the precursor powder (section 2.1 last paragraph page 41, section 3.1 page 43).
It would have been obvious for one of ordinary skill in the art to predetermine a pressure to some extent in the process disclosed by Yu because Herchen teaches that the pressure in the sintering environment controls the degree of oxidizing which takes place [0034]; therefore, in predetermining a pressure in the process disclosed by Yu, one of ordinary skill in the art would better control the microstructure of the overall formed product. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu, Y. T., J. H. Zhu, and B. L. Bates. "Effect of precursor materials on the performance of the NiFe2O4-based spinel layer for SOFC cathode-side contact application." Solid State Ionics 324 (2018): 40-48) in view of Steele (US 20080081007).and Herchen (US 20130129557).
Yu discloses a method of forming a spinel coating on a substrate (abstract, Section 2.1 last paragraph page 41, conclusion page 47). Yu discloses coating at least a portion of the substrate with a precursor (screen printing precursor powder onto crofer coupons section 2.1 page 41, “A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste” section 2.1 page 41 “the contact paste was applied between the Crofer coupon and the LSM cathode to form the Crofer/contact/LSM cell” section 2.2 page 41, suitable for screen printing section 3.1 final paragraph page 44). Yu discloses the precursor includes a powdered metal alloy of nickel and iron (Invar 36, Kovar, Tables 1-2, Introduction pages 40-41, Section 2.1 page 41, Conclusion page 47). Yu discloses sintering the precursor at a temperature of less than 1000 degrees Celsius to form the spinel coating (“Invar 36 precursor layers screen-printed onto the Crofer coupons were thermally converted for 2 h in air at different sintering temperatures (i.e., 800, 850, 900, and 950 °C)” section 2.1 page 41, “an essentially single-phase spinel structure was obtained in the contact layer at 950°C” section 3.1 page 43).
Yu discloses average particle sizes of 3.5 micrometers for Invar 36 and 5.2 micrometers for Kovar (Table 2), but Yu is silent on the maximum particle sizes of the alloy powder. 
Steele teaches a method of forming a porous inorganic coating on a substrate [0004]. The process taught by Steele comprises steps of forming a suspension of sinterable particles in a carrier fluid; applying a first coating of the suspension to the substrate; and sintering the sinterable particles to the substrate [0013]. Steele teaches applying sinterable particles selected from powders of: metal, metal alloys metal oxides, or ceramics [0027]. Steele teaches that any method of applying a uniform coating is appropriate [0031]. Steele teaches that the sinterable particles are nanosize and that maintaining the maximum diameter sufficiently small allows the powder to remain in solution in the carrier fluid in the presence of agitation without requiring an addition of a binder or viscosity enhancer [0027]. Steele teaches a maximum diameter of from 10 nanometers to 10 micrometers (microns) [0027]. 
Both Yu and Steele teach forming a coating by sintering powdered particles on a substrate. Yu applies the particles by distributing the particles in a carrier medium before sintering (“A 7 wt% carbon pore former and an ink vehicle were added to the powders to form a contact paste suitable for screen printing” section 2.1 page 41; “the contact paste was applied between the Crofer coupon and the LSM cathode” section 2.2 page 41). Yu discloses that the formed coating is porous (“for the metallic precursor-derived contact  layers, a reasonably porous, uniform, and crack-free contact microstructure was observed for the tested cells” section 3.3 page 46, “the amount of pore former added to the different contact pastes was the same; as a result, the porosity level in the contact layers with different metallic precursors was similar” section 3.3 last paragraph page 47). Yu does not indicate a preference for a particular powder particle size. 
Yu is silent on the maximum particle diameter. Considering Steele teaches that maximum particle size is a variable which affect  the results of distributing particles in a carrier fluid in a process for sintering a coating [0027], it would have been obvious for one of ordinary skill in the art to optimize maximum particle size from within the 10 nanometer to 10 micrometer range taught by Steele [0027] in the process of forming a sintering coating by applying particles in a carrier medium disclosed by Yu (Abstract, Sections 2.1-2.2 page 41, Conclusion page 47), and the maximum diameter recited in present claim 20 results of such optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05(II)). 
Though the sintering disclosed by Yu must occur at some pressure, Yu in view of Steele as applied above does not disclose sintering at a predetermined pressure.
Herchen teaches a method of forming a spinel coating on a substrate [0040]. Herchen teaches coating at least a portion of the substrate with a precursor including a precursor powder [0040], the precursor powder which could include alloys [0028]. Herchen teaches sintering the precursor at a temperature of 900-1550 degrees Celsius [0021] and predetermining the pressure in the sintering environment [0037], [0043] to form the spinel coating [0040-41]. Herchen teaches that controlling the pressure controls purity and degree of oxidation in the compacting step [0034].
Both Yu and Herchen teach substantially similar processes for forming a spinel coating on a substrate. Yu sinters in air to deliberately oxidize the precursor powder (section 2.1 last paragraph page 41, section 3.1 page 43).
It would have been obvious for one of ordinary skill in the art to predetermine a pressure to some extent in the process disclosed by Yu because Herchen teaches that the pressure in the sintering environment controls the degree of oxidizing which takes place [0034]; therefore, in predetermining a pressure in the process disclosed by Yu, one of ordinary skill in the art would better control the microstructure of the overall formed product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736